El Juez Asociado -Se. Wolf,
emitió la opinión del tribunal.
Este recurso que ha sido interpuesto contra el Registra-dor de Caguas promueve la cuestión relativa a si cierta prueba a la cual se ha hecho referencia es suficiente para acreditar que determinada finca era de la pertenencia tínica y exclu-siva del marido y no pertenecía a los bienes gananciales, ha-biendo sido denegada la inscripción por la supuesta insufi-ciencia de dicha prueba. Se ha resuelto frecuentemente que la mera declaración de la parte interesada.no es suficiente.-:Sin embargo, en este caso alegó el- promovente quo el carác-ter privativo de la finca del esposo Don Valentín Díaz Serrano ■está acreditado no solamente por las inscripciones que ya se han hecho en el registró, sino también por la declaración jurada de su esposa.
La inscripción primera, a la cual se refiere el apelante, es la de posesión de la finca a favor de Don Valentín Díaz Serrano a virtud de expediente posesorio- por él promovido *127siendo casado y aprobado por el Juez Municipal de Caguas. En dicha inscripción consta que el esposo y dos de los propie-tarios colindantes manifestaron ante el juez municipal que aquél había adquirido la finca por herencia, parte de su madre y la otra parte de su abuela. El juez municipal' libró la cer-tificación interesada. ¡La regla tercera del artículo ’ 391 de la Ley Hipotecaria al tratar de las declaraciones de los tes- . tigos en un expediente posesorio, prescribe lo siguiente:
“Artículo 391. * * *.
“ ‘Tercera. Los testigos justificarán tener las cualidades expresa-das en la anterior regla, presentando los documentos que las acre-diten.
“ ‘Contraerán sus declaraciones al hecho de poseer los bienes en nombre propio el que promueva el expediente, y al tiempo que haya durado la posesión, y serán responsables de los perjuicios que puedan causar con la inexactitud de sus disposiciones.’ ”
El recurrente sostiene que este artículo no limita la decla-ración de los testigos a la simple manifestación del hecho de la posesión del promovente, pero entendemos que sí la limita. El objeto del procedimiento es sencillamente el de acreditar el título posesorio del peticionario.' La presunción de que los bienes adquiridos durante el matrimonió son ga-nanciales no puede ser contradicha en un procedimiento en el cual no es parte la esposa y en que el fin manifiesto es esta-blecer la posesión. Dicha posesión puede ser declarada a favor de uno u otro de los esposos, bien que los bienes sean gananciales o privativos. La jurisdicción del juez no va más allá de la' declaración del título posesorio. La acción de un peticionario en lo que respecta a los derechos del otro esposo constituye res inter alios acta y no puede tener efecto obli-gatorio. No existe examen de repreguntas a los testigos y la mente del j.uez municipal está fija solamente en la prueba de la posesión. La cuestión referente al carácter privativo de la finca no fué ni pudo ser sometida a la consideración *128del juez municipal. Las declaraciones de los testigos de tal modo prestadas no tienen valor alguno - como prueba de si los bienes son gananciales o privativos de uno de los cónyuges de acuerdo con la Ley Hipotecaria. Los casos de Després v. El Registrador, 14 D. P. R., 621, y Boscio v. El Registrador, 14 D. P. R., 624, citados por el registrador sostienen estas conclusiones. La escritura que en este caso fué presentada para su inscripción es una hipoteca constituida a favor del recurrente. Alega éste que con anterioridad había sido ins-crita por el anterior registrador otra hipoteca otorgada por Don Valentín Díaz y Serrano sobre la misma finca como pro-piedad privativa de dicho Valentín Díaz y Serrano. Esa escritura no ha sido sometida a nuestra consideración y si un registrador cometió error su acción no es obligatoria para él o sus sucesores al serle presentada otra escritura de hipo-teca. La inscripción indebida de una escritura anterior no prueba el carácter privativo de la finca.
Según los términos de la nota del registrador, su nega-tiva a verificar la inscripción se basó en el hecho de que siendo ésta a virtud de expediente posesorio no tenía derecho a cons-tituir hipoteca sin el consentimiento de su esposa, y también porque la declaración jurada de ésta era insuficiente atendida la naturaleza de la misma.
En el caso de Sucesores de Andreu & Co., S. en C., v. El Registrador, 20 D. P. R., 421, este tribunal resolvió que el affidavit es principalmente para fines de la corte, pudiendo usarse para otros objetos cuando la ley expresamente lo permite. No hay precepto alguno que autorice el uso de un affidavit para acreditar el carácter privativo de una propiedad. El artículo 3 de la Ley Hipotecaria exige que para que un título sobre bienes inmuebles sea inscrito el acto por virtud del cual se transfiere el dominio deberá estar consignado en escri-tura pública u otro documento auténtico, judicial o del go-bierno. En el caso que acabamos de citar tuvimos en cuenta *129la naturaleza de este artículo. Es evidente que un affidavit no puéde equipararse a una escritura pública.
Debe confirmarse la nota del registrador.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Alclrey y Hutchison.